Exhibit 10.1

     
(UNICA LOGO) [b73098ucb7309800.gif]
  Unica Corporation
Fiscal Year 2009
Executive Incentive Plan

I.   Objectives

The objectives of the FY09 Executive Incentive Plan (this “Plan”) are to
recognize and reward members of the executive team (each, an “Executive”) for:

  •   significant contribution to the Company’s growth and profitability; and  
  •   individual performance for the fiscal year (October 1, 2008 to
September 30, 2009).

II.   Plan Participation

Eligibility for the plan is based on:

  •   The Executive being a regular (i.e., not temporary), full-time or
part-time employee who works at least 24 hours per week and who was hired on or
before July 1st of the plan year.     •   If an Executive is on leave of absence
(“LOA”) due to Short Term Disability, Long Term Disability, Maternity Leave,
Unpaid Leave, FMLA, Military Leave or Sabbatical, the time on LOA must be less
than or equal to eight business weeks of continuous absence or intermittent
absences adding up to eight business weeks.     •   If the LOA is more than
eight business weeks (intermittent or continuous), the potential bonus amount
will be prorated for those periods worked as an active employee.

III.   Individual Incentive Payment Targets

  •   The Executive participant’s incentive payment target amounts are
recommended by the Chief Executive Officer (“CEO”) and approved by the
Compensation Committee of the Board of Directors (“Compensation Committee”) (or
in the case of the CEO, the amounts will be determined directly by the
Compensation Committee).     •   Executive incentive payment target amounts
under the Plan are prorated for those Executives who are hired or become
eligible after the commencement of the Plan year.

IV.   Individual Evaluation

  •   Each Executive’s incentive payment is determined by that Executive’s
performance.     •   At the midpoint and end of the fiscal year, performance
will be assessed by the CEO (or in the case of the CEO, directly by the
Compensation Committee) and this assessment will determine the mid-year and
year-end incentive payments.     •   It is in the CEO’s and Compensation
Committee’s discretion to award an Executive his/her allotted bonus amount,
additional bonus amount or diminished bonus amount depending on the Executive’s
performance during the applicable review period.



1



--------------------------------------------------------------------------------



 



V.   Incentive Payment Pool

The total amount available to all Executives for incentive payments to be made
under the Plan (the “Incentive Payment Pool”) is determined by comparing the net
FY2009 operating income (including any payments to be made under this Plan)
versus the Operating Income goal set by the Compensation Committee during the
FY2009 budget process. At 100% achievement, the Incentive Payment Pool will
equal the sum of each Participant’s target incentive amount (the “Target
Incentive Payment Pool”).

VI.   Individual Incentive Plan Payment Schedule

There are two payment schedules for incentive payments:

  •   At the midpoint of the fiscal year, 25% of the Target Incentive Payment
Pool will become funded. Executives employed by Unica as of December 31, 2008
will be eligible for the mid-year incentive payment. The CEO (or in the case of
the CEO, the Compensation Committee) will make the determination to award the
Executive his/her allotted bonus amount, additional bonus amount or diminished
bonus amount all based on performance. All decisions will be reviewed by the CEO
and/or the Compensation Committee, both of whom have the right to make any
changes to an Executive’s mid-year payment at their discretion.     •   At the
end of the fiscal year, the remainder of the Incentive Payment Pool will be
distributed to the Executive. The CEO (or in the case of the CEO, the
Compensation Committee) will make the determination to award the Executive
his/her allotted bonus amount, additional bonus amount or diminished bonus
amount based on the Executive’s performance. The Executive must be on active
status on the date the incentive payment will be made. All decisions will be
reviewed by the CEO and/or the Compensation Committee, both of whom have the
right to make any changes to an Executive’s year-end payment at their
discretion.

The Compensation Committee may, at its discretion, adjust the Incentive Payment
Pool. Factors that could result in an adjustment to the total pool include
future acquisitions, unforeseen extraordinary items, as well as any unseen
future events with an impact on FY09 Operating Income. An adjustment may be
adding additional funds, taking away funds or suspending funds from the Target
Incentive Payment Pool.

VII.   Administration

  •   Timing of Payments — The actual Incentive Payment Pool will be determined
after the financial results of the Company for the fiscal year have been
finalized and published. As a result, the year-end incentive payment will be
made as soon as practicable after the release of final earnings for the fiscal
year by the Company.     •   Voluntary Termination — An Executive’s eligibility
to receive an incentive payment will terminate immediately upon the Executive’s
termination date (last day worked). If the incentive payment is made after the
termination date (last day worked), the Executive will not receive an incentive
payment.

2



--------------------------------------------------------------------------------



 



  •   Involuntary Termination — An Executive’s eligibility to receive an
incentive payment will terminate immediately upon the Executive’s termination
date (last day worked). If the incentive payment is made after the termination
date (last day worked), the Executive will not receive an incentive payment. The
CEO reserves the right to evaluate and pay an incentive amount if he so chooses
to those Executives that have been terminated involuntary without cause or have
ceased employment due to a disability.

With regard to disputes arising out of the administration and/or interpretation
of this Plan with respect to Executives, the CEO will make recommendations to
the Compensation Committee (or in the case of the CEO, disputes will be handled
directly by the Compensation Committee), who will make all final decisions on
the determination of incentive payments in accordance with the Plan.

3